UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU - Management’s Report on Internal Controls over Financial Reporting Our management, including our Chief Executive Officer and Chief Financial Officer, are responsible for establishing and maintaining adequate internal controls over financial reporting and has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011 based on the criteria established in “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, our management has concluded that, as of December 31, 2011, our internal control over financial reporting is effective. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance ofrecords that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. The effectiveness of our internal control over financial reporting as of December 31, 2011 has been audited by PricewaterhouseCoopers, an independent registered public accounting firm, as stated in their report which appears herein. There has been no change in our internal control over financial reporting during 2011 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. By: /s/ Patricio Jottar Chief Executive Officer /s/ Ricardo Reyes Chief Financial Officer Dated: February 1, 2012 A WORLD OF FLAVOURS COMPAÑÍA CERVECERÍAS UNIDAS S.A. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (Figures expressed in thousands of Chilean pesos) for the year ended as of December 31, 2011 F - 1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Compañía Cervecerías Unidas S.A. In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows present fairly, in all material respects, the financial position of Compañía Cervecerías Unidas S.A. and its subsidiaries at December 31, 2011 and 2010 and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2011 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management’s Report on Internal Control over Financial Reporting.Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. F - 2 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. F - 3 INDEX INDEX 4 CONSOLIDATED STATEMENT OF FINANCIAL POSITION 6 CONSOLIDATED STATEMENT OF INCOME 8 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 9 STATEMENT OF CHANGES IN EQUITY 10 CONSOLIDATED STATEMENT OF CASH FLOW 11 NOTE 1 GENERAL INFORMATION 12 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 16 Basis of preparation 16 Basis of consolidation 17 Financial information as per operating segments 18 Foreign currency and unidad de fomento (Adjustable unit) 18 Cash and cash equivalents 19 Financial instruments 19 Financial asset impairment 21 Inventories 21 Other non-financial assets 21 Property, plant and equipment 22 Leases 22 Investment property 22 Biological assets 23 Intangible assets other than goodwill 23 Goodwill 23 Impairment of non-current assets other different than goodwill 24 Assets of a disposal group held for sale 24 Income tax and deferred taxes 24 Employees benefits 25 Provisions 25 Provisions for returns of bottles and containers 25 Revenue recognition 26 Commercial agreements with distributors and supermarket chains 26 Cost of sales of products 26 Other expenses by function 27 Distribution expenses 27 Administration expenses 27 Environment 27 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 27 NOTE 4 ACCOUNTING CHANGES 28 NOTE 5 RISK ADMINISTRATION 28 NOTE 6 FINANCIAL INSTRUMENTS 34 NOTE 7 FINANCIAL INFORMATION AS PER OPERATING SEGMENTS 40 NOTE 8 BUSINESS COMBINATIONS 46 NOTE 9 NET SALES 47 NOTE 10 NATURE OF THE COSTS AND EXPENSES 47 NOTE 11 FINANCIAL RESULTS 48 F - 4 NOTE 12 OTHER INCOME BY FUNCTION 48 NOTE 13 OTHER GAIN AND LOSS 49 NOTE 14 CASH AND CASH EQUIVALENTS 49 NOTE 15 ACCOUNTS RECEIVABLES – TRADE AND OTHER RECEIVABLES 51 NOTE 16 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 54 NOTE 17 INVENTORIES 59 NOTE 18 OTHER NON-FINANCIAL ASSETS 60 NOTE 19 INVESTMENTS ACCOUNTED BY THE EQUITY METHOD 60 NOTE 20 INTANGIBLE ASSETS (NET) 63 NOTE 21 GOODWILL 64 NOTE 22 PROPERTY, PLANT AND EQUIPMENT 65 NOTE 23 INVESTMENT PROPERTY 67 NOTE 24 ASSETS OF DISPOSAL GROUP HELD FOR SALE 68 NOTE 25 BIOLOGICAL ASSETS 68 NOTE 26 INCOME TAXES AND DEFERRED TAXES 69 NOTE 27 OTHER FINANCIAL LIABILITIES 72 NOTE 28 ACCOUNTS PAYABLE – TRADE AND OTHER PAYABLES 82 NOTE 29 PROVISIONS 82 NOTE 30 OTHER NON-FINANCIAL LIABILITIES 83 NOTE 31 EMPLOYEE BENEFITS 83 NOTE 32 NON-CONTROLLING INTERESTS 87 NOTE 33 COMMON SHAREHOLDERS’ EQUITY 87 NOTE 34 EFFECTS OF CHANGES IN EXCHANGE RATE CURRENCY 90 NOTE 35 CONTINGENCIES AND COMMITMENTS 94 NOTE 36 ENVIRONMENT 96 NOTE 37 SUBSEQUENT EVENTS 97 F - 5 Compañía Cervecerías Unidas S.A. Consolidated S tatement ofFinancialPosition (Assets) (Figures exp ressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2011 As of December 31, ThCh$ ThCh$ Current Assets Cash and cash aquivalent 14 177,664,378 151,614,300 Other financial assets 6 3,943,959 2,328,952 Other non-financial assets 18 11,565,924 9,489,913 Accounts receivable-trade and other receivables 15 193,065,162 153,013,546 Accounts receivable from related companies 16 9,984,206 6,833,634 Inventories 17 128,535,184 108,353,258 Taxes receivables 26 17,277,288 14,150,987 Total current assets different from assets of disposal group held for sale Assets of disposal group held for sale 24 509,675 497,324 Total assets of disposal group held for sale Total current assets Non-current assets Other financial assets 6 194,669 15,813 Other non-financial assets 18 2,996,836 8,826,744 Accounts receivable from related companies 16 418,922 444,685 Investment accounted by equity method 19 39,923,677 42,596,043 Intangible assets other than goodwill 20 41,173,260 34,982,221 Goodwill 21 69,441,207 67,761,406 Property, plant and equipment (net) 22 556,949,110 508,162,219 Biological assets 25 18,320,548 16,668,630 Investment property 23 7,720,575 7,403,275 Deferred tax assets 26 18,806,779 18,546,061 Total non-current assets Total Assets The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. F - 6 Compañía Cervecerías Unidas S.A. Consolidated S tatement ofFinancialPosition (Liabilities and Equity
